DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 11/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 9,750,928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 32-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Goral et al (U.S. Pat. 2011/0319825 A1, hereinafter “Goral”). 
However, this reference fails to disclose or render obvious that the distal end of the septum actuator includes a base, wherein the probe extends proximally from the base of the septum actuator, wherein an inner diameter of a portion of the central lumen that extends through the base is larger than anAmdt. dated October 15, 2020 Reply to Office Action dated July 17, 2020inner diameter of a portion of the fluid pathway extending through probe. Though Goral discloses a base with a central lumen, the inner diameter of the central lumen extending through the base is not larger than the inner diameter of the fluid pathway extending through the probe. Rather, the inner diameter of the central lumen is smaller in diameter at the area of the base (48) in order to allow the base of the actuator to frictionally fit within a cavity 28 defining a reduced inner reduced diameter of the catheter hub distal end. Modifying the inner diameter of the actuator to be larger at its base would appear to render the device inoperable for its intended purpose because the base 48 would not be able to fit within cavity 28. Further, while an alternative embodiment in Fig. 11A of Goral appears to show a septum actuator with a larger inner diameter at its base, this embodiment does not anticipate or render obvious the claimed invention because the claimed invention requires that the entire septum be configured to move distally; in the embodiment in Fig. 11A, the actuator moves into the stationary septum.
Another prior art reference considered to be relevant is Luther (U.S. Pat. 4,842,591, hereinafter “Luther”), which discloses a catheter adapter having a septum actuator 35 (Fig. 2) that splays open upper and lower arms 34 of a septum 33 (see Fig. 3). The actuator 35 is fixed to the inner surface of the catheter adapter (at shoulder 27) and has a base that seats into the shoulder 27 of the adapter and a probe 35B extending proximally from the base with a fluid pathway extending through the actuator. Luther illustrates that the portion of the fluid pathway defined by the base is slightly larger in its inner diameter than the portion of the fluid pathway defined by the probe 35B (this design feature appears to be useful to allow a tapered tip 37 of a syringe to be inserted into the base). However, this reference fails to disclose or render obvious the claimed H-shape of the septum and the septum being configured to slide distally into its open position. Rather, the septum has a flat disc shape and is sandwiched between surfaces 17 and 35 so that the septum is able to slide distally; only the arms 34 are splayed outward when the septum is actuated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/08/2021